Citation Nr: 0527651	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-32 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1970.  
He received the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs that denied the appellant's claim for service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was not 
established for any disability.

2.  The veteran died in February 2003 from hypovolemic shock 
secondary to excess blood loss due to end stage liver 
disease.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially, to the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a May 2003 from 
the agency of original jurisdiction (AOJ) to the appellant 
that was issued prior to the initial AOJ decision.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's May 2003 letter informed her 
that additional information or evidence could be submitted to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  In addition, the July 2004 Statement of 
the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private 
treatment records.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that she has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2004).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Legal Analysis

The appellant asserts that service connection is warranted 
for cause of the veteran's death.  In this regard, in order 
to establish service connection for cause of the veteran's 
death, the evidence must show that the disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  Here, the 
record reflects that the cause of the veteran's February 2003 
death was hypovolemic shock secondary to excess blood loss 
due to end stage liver disease.  However, the Board observes 
that the veteran's February 1970 discharge examination did 
not show that he complained of, or sought treatment for a 
liver abnormality or a pyschiatric disability.  Indeed, 
private medical reports of record establish that the 
veteran's liver cirrhosis was initially diagnosed in 2001, 
years after his discharge from service.

The Board observes that the appellant, in an August 2003 
statement, as well as in her October 2003 RO hearing and her 
June 2005 Board videoconference hearing, contended that the 
veteran had PTSD, which caused him to become a heavy user of 
alcohol, which in turn led to his death from cirrhosis of the 
liver.  According to the appellant, the veteran had related 
to her that his stressful, traumatic events included seeing 
dead bodies, having to stay in a hole with rats, and 
incurring shrapnel wounds.  She further noted that in 
addition to drinking heavily, the veteran, among other 
symptoms, had experienced nightmares, flashbacks and impaired 
sleep. 

However, the record does not establish that the veteran was 
ever diagnosed with PTSD.  In fact, it is significant to 
point out that the appellant, during her RO and Board 
hearings, testified that the veteran never sought pyschiatric 
treatment for his symptoms and that no doctor had ever 
diagnosed the veteran with PTSD or offered an opinion that 
the veteran's use of alcohol was due to PTSD.  The Board 
observes that while the appellant is competent to report the 
veteran's symptoms, she, as a layperson, is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
in the absence of any competent medical evidence showing the 
veteran had PTSD, there is no basis for a grant of service 
connection for the cause of the veteran's death as due to 
PTSD.

In conclusion, although, the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service to this nation, the preponderance of the evidence is 
against a favorable decision for her claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the appellant, under 38 U.S.C.A. § 5107 (West 2002) and 
38 C.F.R. § 3.102 (2003), but it does not find that the 
evidence is of such approximate balance as to warrant it's 
application.  Accordingly, the appellant's claim for service 
connection for the cause of the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


